                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


    R.S., by and through his               )
    father, RONALD E. SOLTES,              )
                                           )
                        Plaintiff,         )
                                           )
                v.                         )        1:16-cv-119
                                           )
    BOARD OF DIRECTORS OF WOODS            )
    CHARTER SCHOOL COMPANY, WOODS          )
    CHARTER SCHOOL, and DOES 1 TO          )
    10, inclusive,                         )
                                           )
                        Defendants.        )


                          MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

        Plaintiff R.S. filed this action through his father, Ronald

E. Soltes, against Defendants Board of Directors of Woods Charter

School Company, Woods Charter School (together, “WCS”), and Does

1     through    10,1    alleging     violations   of   the   Individuals   with

Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq.

Before the court are cross-motions for summary judgment.               For the

reasons set forth below, R.S.’s motion will be granted and WCS’

motion will be denied.



1
 The complaint states that R.S. is “ignorant of the names and capacities
of the Defendants sued herein as DOES 1 to 10” and that he “will seek
leave of Court to amend this Complaint to allege the true names and
capacities of said defendants when they have been ascertained.” (Doc.
32 at 4.) R.S. did not allege the true names and capacities of these
Defendants in his first amended complaint, and his motion for leave to
file a second amended complaint was denied. (Doc. 36.)




       Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 1 of 60
I.     BACKGROUND

       A.     Individuals with Disabilities Education Act

       “Congress enacted IDEA in 1970 to ensure that all children

with     disabilities      are      provided      ‘a    free        appropriate     public

education which emphasizes special education and related services

to meet their unique needs [and] to assure that the rights of

[such] children and their parents or guardians are protected.’”

Forest      Grove   Sch.    Dist.    v.    T.A.,       557   U.S.     230,   239    (2009)

(alterations in original) (footnote omitted) (quoting Sch. Comm.

of Burlington v. Dep’t of Educ. of Mass., 471 U.S. 359, 367

(1985)).      To accomplish this goal, the “IDEA requires all states

receiving      federal     funds     for    education          to    provide      disabled

schoolchildren       with     a     ‘free       appropriate         public     education’

(‘FAPE’),” Cty. Sch. Bd. of Henrico Cty. v. Z.P. ex rel. R.P., 399

F.3d 298, 300 (4th Cir. 2005) (quoting 20 U.S.C. § 1412(a)(1)(A)),

which “consists of educational instruction specially designed to

meet the unique needs of the handicapped child, supported by such

services as are necessary to permit the child to benefit from the

instruction.”       Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist. v.

Rowley, 458 U.S. 176, 188–89 (1982) (internal quotation marks

omitted).

       More specifically, the IDEA requires that States “ha[ve] in

effect policies and procedures to ensure that the State” provides

a FAPE.      20 U.S.C. § 1412(a); see also North Carolina Department

                                            2



       Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 2 of 60
of Public Instruction, NC Policies Governing Services for Children

with      Disabilities,        Public     Schools       of     North      Carolina,

https://ec.ncpublicschools.gov/policies/nc-policies-governing-

services-for-children-with-disabilities               (last    visited    Feb.    26,

2019) (“NC Policies”).          “[T]he definition of a FAPE under the IDEA

requires that educational services meet the standards of the State

educational agency,” and therefore “[a] school run by a state or

political subdivision of a state . . . must meet the standards

established by the governing state educational agency, which in

turn must meet or exceed the IDEA’s minimum requirement.”                        G ex

rel. RG v. Fort Bragg Dependent Sch., 343 F.3d 295, 304 (4th Cir.

2003) (internal quotation marks omitted).

       A FAPE is tailored by the local educational agency (“LEA”) to

meet the needs of the disabled child through the development and

implementation of an “individualized education program” (“IEP”),

created through a collaborative process by an IEP team consisting

at     least   of    the     child’s    parents,      teachers,     and     an    LEA

representative.           20 U.S.C. § 1414(d).       “An appropriate IEP must

contain     statements       concerning       a   disabled    child’s     level    of

functioning,        set    forth   measurable      annual     achievement    goals,

describe the services to be provided, and establish objective

criteria for evaluating the child’s progress.”                  MM ex rel. DM v.

Sch. Dist. of Greenville Cty., 303 F.3d 523, 527 (4th Cir. 2002).

While FAPEs and IEPs “must be reasonably calculated to confer some

                                          3



       Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 3 of 60
educational benefit on a disabled child,” LEAs are not required

“to provide a disabled child with the best possible education.”

Id. at 526.

       Where a disabled child’s parents or guardians have grievances

with respect to an LEA’s provision or non-provision of a FAPE,

they are entitled to file a complaint against the LEA and to

receive “an impartial due process hearing” conducted by a state

officer “as determined by State law or by the State educational

agency.”     20 U.S.C. § 1415(f).      The parents or guardians have the

right to be accompanied by counsel, the right to present evidence

as well as to confront, cross-examine, and compel the attendance

of witnesses, and the right to receive the written records and

findings of the hearing officer.           Id. § 1415(h).

       In North Carolina, the initial due process proceedings are

held by an administrative law judge (“ALJ”) appointed by the North

Carolina Office of Administrative Hearings (“OAH”).                E.L. ex rel.

Lorsson v. Chapel Hill-Carrboro Bd. of Educ., 773 F.3d 509, 513

(4th Cir. 2014) (citing N.C. Gen. Stat. § 115C-109.6). The parties

may appeal the ALJ’s findings of fact and conclusions of law to a

state review officer (“SRO”) appointed by the North Carolina Board

of Education (“BOE”), who makes an independent decision on the

written record.      Id. (citing N.C. Gen. Stat. § 115C-109.9).             Once

this      administrative     review    process     has      been    exhausted,

dissatisfied parties may bring a civil action in federal district

                                       4



       Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 4 of 60
court within 90 days of the final state administrative decision.

20 U.S.C. § 1415(i)(2).      Pursuant to the IDEA, the court “(i) shall

receive the records of the administrative proceedings; (ii) shall

hear additional evidence at the request of a party; and (iii)

basing its decision on the preponderance of the evidence, shall

grant such relief as the court determines is appropriate.”                      Id.

     B.     Procedural Posture

     On   October     31,   2014,    R.S.,   by       and    through    his   parents

(“Father”    and    “Mother”),      initiated     a    due    process    proceeding

against WCS, the BOE, and the North Carolina Department of Public

Instruction (“DPI”), contending that WCS had denied him a FAPE

during the 2013–2014 school year.                 (Doc. 55-1 at 6–7.)             OAH

appointed Sidney S. Eagles, Jr. as the ALJ for the matter.                       (Id.

at 7.)      On May 28, 2015, the ALJ dismissed BOE and DPI as

Respondents.       (Id. at 8.)    On October 22, 2015, after hearing the

evidence, the ALJ issued a 61-page final decision finding that WCS

denied R.S. a FAPE on numerous grounds and granting him extensive

compensatory education.          (Id. at 61.)         WCS timely appealed, and

BOE appointed Joe D. Walters as SRO for the appeal.                    (Doc. 55-2 at

3, 10.)     The SRO received written arguments from the parties on

December 30, 2015, and issued a 34-page decision on January 14,

2016, rejecting the ALJ’s findings of fact, reversing most (but

not all) of the ALJ’s conclusions of law, and granting R.S. reduced

compensatory education on the basis of a single denial of FAPE in

                                        5



    Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 5 of 60
that WCS failed to timely develop a North Carolina IEP for R.S.

(Id. at 10, 33–34, 37.)

       On February 16, 2016, R.S. filed a civil action in this court,

praying for the SRO’s decision to be reversed and the ALJ’s

decision to be reinstated, as well as for attorneys’ fees.                      (Doc.

1.)     WCS filed an answer and counterclaim, praying for the SRO’s

decision to be affirmed, except for the finding of failure to

timely      develop   a     North      Carolina   IEP,    and    urging    that    no

compensatory education be awarded. (Doc. 8 at 31.) R.S. requested

additional discovery, which the Magistrate Judge denied.                        (Doc.

19.)    R.S.’s attorneys subsequently requested that they be allowed

to withdraw from their representation of R.S. (Docs. 27, 28), and

the Magistrate Judge granted the requests.                 R.S. filed an amended

complaint (Doc. 32) through new counsel on August 31, 2017, with

the court’s leave, and WCS answered (Doc. 37).                  The parties filed

cross-motions for summary judgment on April 23, 2018.                     (Docs. 50,

52.)

       C.    Due Weight Determination

       The court’s first task is to determine the weight due the

state administrative factfinding in this case.                  Although the court

must     ultimately       make   its     own   legal     determination     on     “the

preponderance of the evidence,” 20 U.S.C. § 1415(i)(2)(C), the

Supreme Court has held that the IDEA’s requirement that the court

“receive the records of the administrative proceedings” amounts to

                                           6



       Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 6 of 60
an “implied requirement that due weight shall be given to these

proceedings.”      Rowley, 458 U.S. at 206.     The Fourth Circuit has

since elaborated that, where the administrative findings of fact

are “regularly made,” those findings of fact “are entitled to be

considered prima facie correct.”        Doyle v. Arlington Cty. Sch.

Bd., 953 F.2d 100, 105 (4th Cir. 1991).       “Factual findings are not

‘regularly made’ if they are reached through a process that is

‘far from the accepted norm of a fact-finding process.’”             Z.P.,

399 F.3d at 305 (quoting Doyle, 953 F.2d at 104).

     The Fourth Circuit has repeatedly cautioned district courts

not to reject an IDEA hearing officer’s findings of fact because

of mere disagreements about credibility determinations or the

officer’s perceived failure to explain his findings in sufficient

detail.   See, e.g., J.P. ex rel. Peterson v. Cty. Sch. Bd. of

Hanover Cty., Va., 516 F.3d 254, 261 (4th Cir. 2008) (noting that

Fourth Circuit “case law does not require an IDEA hearing officer

to offer a detailed explanation of his credibility assessments,”

and that even where “the hearing officer d[oes] not explicitly

state that he found the School Board’s witnesses more persuasive,

. . .   implicit    credibility   assessments    ‘are   as   entitled    to

deference under Doyle as explicit findings’” (quoting Z.P., 399

F.3d at 307)); id. at 262 (holding that a hearing officer’s

findings should be given deference despite being “about as bare-

boned as they could be” and “the opinion offer[ing] no explanation

                                    7



    Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 7 of 60
of which evidence the hearing officer found to be most important

or why the hearing officer was persuaded by the School Board’s

evidence”).

      In two-tiered IDEA review systems like the one employed by

North Carolina, the IDEA appeals officer must show like deference

to the IDEA hearing officer.          E.L. ex rel. G.L. v. Chapel Hill-

Carrboro Bd. of Educ., 975 F. Supp. 2d 528, 537 (M.D.N.C. 2013)

(“The SRO is required to give due weight to the ALJ’s factual

findings, presuming them to be prima facie correct if regularly

made.”), aff’d, 773 F.3d 509 (4th Cir. 2014).                 Where the IDEA

appeals officer improperly rejects the IDEA hearing officer’s

findings, the reviewing district court should credit the IDEA

hearing officer’s factual findings, rather than the findings of

the appeals officer.      See Fort Bragg, 343 F.3d at 303 (“[W]here a

reviewing officer or board reaches a factual conclusion opposed to

one reached by the hearing officer but in doing so departs from

the normal process of fact-finding, its decision may be entitled

to little or no deference.”); Wittenberg v. Winston-Salem/Forsyth

Cty. Bd. of Educ., No. 1:05CV818, 2008 WL 11189389, at *6 (M.D.N.C.

Nov. 18, 2008) (“[A]n SRO’s decision would not be regularly made

if   the   SRO   failed   to   give   the   ALJ’s   factual    findings   the

appropriate deference.”).2


2
  On the other hand, “[w]here the administrative proceedings are two-
tiered and both the ALJ and SRO reach the same conclusion, their findings

                                      8



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 8 of 60
     If a district court determines that an IDEA administrative

officer’s findings of fact are “regularly made” and thus “entitled

to prima facie correctness, the district court, if it is not going

to follow them, is required to explain why it does not.”              Doyle,

953 F.2d at 105.     No deference is accorded an IDEA administrative

officer’s conclusions of law.        E.L., 975 F. Supp. 2d at 537 (“A

district   court    must   review   findings   about   the   IDEA’s   legal

requirements de novo.”); Fitzgerald v. Fairfax Cty. Sch. Bd., 556

F. Supp. 2d 543, 550 (E.D. Va. 2008).        Therefore, once the district

court   concludes   its    factfinding   —   including   a   “due   weight”

determination — the court makes an independent legal determination

“on the preponderance of the evidence, as required by the statute.”

Doyle, 953 F.2d at 105.

     In the instant case, the SRO rejected the ALJ’s factual

findings wholesale.    The SRO’s only explanation of his decision on

this issue is as follows:

     Upon reviewing the ALJ’s Decision, the transcript of the
     hearing, and the entered exhibits, the Review Officer
     cannot reconcile many of the ALJ’s facts with the actual
     record. It was discovered that the ALJ took almost all
     of the Petitioners’ proposed decision and used it as the
     ALJ’s Decision, even though it was clearly biased and
     included only the Petitioners’ version of the facts.
     Some of the Petitioners’ facts were clearly contradicted
     by the record of exhibits and testimony.        Days of
     testimony and many exhibits were totally ignored by the



are accorded greater deference.”    Cone v. Randolph Cty. Sch. Bd. of
Educ., 657 F. Supp. 2d 667, 673 (M.D.N.C. 2009) (citing Fort Bragg, 343
F.3d at 302–03).

                                     9



    Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 9 of 60
     ALJ. Entirely missing is the testimony provided by the
     teachers from Woods Charter School.

     For the reasons mentioned above, the district court
     judge in Wittenberg . . . held that an [ALJ’s] findings
     were entitled to no deference and were not entitled to
     be considered prima facie correct under Fourth Circuit
     precedent. The SRO holds that the findings of the ALJ
     in this case were not regularly made. As in Wittenberg,
     the findings are not entitled to be considered prima
     facie correct.

(Doc. 51-2 at 9.)     While the ALJ’s opinion may fall short of the

“aspirational    standard”     of   “thorough[ness]”      and     “detailed

analysis” the Fourth Circuit has admitted “would of course be

preferable,” J.P., 516 F.3d at 263, the court cannot agree with

the SRO that the ALJ’s findings of fact are so sweepingly deficient

as not to be entitled to any deference.

     The SRO first took issue with the ALJ’s decision to adopt

R.S.’s proposed findings with only minor edits.          It is true that

federal district courts are ordinarily discouraged from “adopting

the prevailing party’s proposed findings of facts.”             Cuthbertson

v. Biggers Bros. Inc., 702 F.2d 454, 458 (4th Cir. 1983).3                But

the standards governing district court opinions do not necessarily


3 The Supreme Court later noted that its own “previous discussions of
the subject suggest that even when the trial judge adopts proposed
findings verbatim, the findings are those of the court and may be
reversed only if clearly erroneous.”    Anderson v. Bessemer City, 470
U.S. 564, 572 (1985) (also noting that additional factors can bolster
the strength of a district court decision adopting a party’s proposed
findings); see also Aiken Cty. v. BSP Div. of Envirotech Corp., 866 F.2d
661, 677 (4th Cir. 1989) (denying due process challenge to district
court’s order adopting prevailing party’s proposed findings because the
findings still “represent[ed] ‘the judge’s own considered conclusions,’”
(quoting Anderson, 470 U.S. at 573)).

                                    10



    Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 10 of 60
govern the decisions of IDEA administrative officers.            In fact,

the Fourth Circuit has stated that IDEA hearing officers — who

operate “under tight time constraints,” typically without the same

level of staff support as federal courts — “cannot be expected to

craft opinions with the level of detail and analysis . . .

expect[ed] from a district judge.”        J.P., 516 F.3d at 263; see 34

C.F.R. §§ 300.510(b), 300.515 (setting timelines for IDEA due

process proceedings). With these considerations in mind, the court

does not agree with the SRO that the ALJ’s findings of fact should

be rejected on the basis that he largely adopted R.S.’s proposed

findings.   See B.F. v. Fulton Cty. Sch. Dist., No. 1:04-CV-3379-

JOF, 2008 WL 4224802, at *25 (N.D. Ga. Sept. 9, 2008) (“The court

agrees that the [ALJ] primarily (but not solely) adopted the

chronology of facts as set forth by Defendant, but disagrees that

this per se means the court should not defer to the [ALJ]”).

       The SRO next took issue with the ALJ’s treatment of the

record, alleging that some of the decision’s “facts were clearly

contradicted by the record” and that the ALJ “totally ignored”

swaths of evidence.    (Doc. 51-2 at 9.)     The only instance of this

phenomenon the SRO identifies with any specificity is that “the

testimony provided by the [WCS] teachers” is “[e]ntirely missing.”

(Id.)   The ALJ, however, provided reasons for declining to rely on

this    evidence,   finding   WCS’    “testimonial   evidence”    to     be

“generally conclusory in nature” and “not persuasive,” especially

                                     11



   Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 11 of 60
where   a   WCS   employee   violated    North   Carolina    policies        by

unilaterally shredding some of R.S.’s IEP documents “mere days

after receiving [them]” and “the evidence showed that WCS did not

reduce [the] comparable services [it was required to provide] to

writing until months after [R.S.] first began attending.”               (Doc.

51-1 at 41–42.)      This amounts to a credibility determination,4 and

is therefore entitled to deference.       See Z.P., 399 F.3d at 306–07

(“[T]he hearing officer’s analysis and explanation for the basis

                                                                 { "pageset": "Sb1
of his ruling make it clear that he was not persuaded,

and why he was not persuaded by the School Board’s evidence. We

have held that credibility determinations implicit in a hearing

officer’s decision are as entitled to deference under Doyle as

explicit findings.”); see also S.A. v. Weast, 898 F. Supp. 2d 869,

878 (D. Md. 2012) (“[B]y not addressing [certain] testimony, the

ALJ made an implicit credibility determination that is entitled to



4
  In addition to the language quoted above, which applies specifically
to the ALJ’s decision to reject the WCS teachers’ evidence, the ALJ also
makes the following general statement at the beginning of his findings:

     In making the findings of fact, the undersigned has weighed
     all the evidence and has assessed the credibility of the
     witnesses by taking into account the appropriate factors for
     judging credibility, including, but not limited to, the
     demeanor of the witnesses, any interests, bias, or prejudice
     the witnesses may have, the opportunity of the witnesses to
     see, hear, know or remember the facts or occurrences about
     which the witnesses testified, whether the testimony of the
     witnesses is reasonable, and whether the testimony is
     consistent with all other believable evidence in the case.

(Doc. 55-1 at 10.)

                                    12



    Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 12 of 60
deference by the Court.”); id. at 875 (“Although a more detailed

analysis is always preferable, an ALJ’s failure to meet this

aspirational standard is no basis for concluding that his or her

findings     were   not   regularly   made    and   thus   not   entitled   to

deference.”).

       As discussed above, the Fourth Circuit has time and again

disapproved of reversing an IDEA hearing officer’s credibility

determination — whether on the part of the IDEA appeals officer or

the district court — even when the hearing officer provides little

insight into his underlying reasoning.          See id.; J.P., 516 F.3d at

262–63; Doyle, 953 F.3d at 104.            In fact, the Fourth Circuit has

required that the court find evidence to be so overwhelmingly

compelling that it is “of the nature and quality that would require

the hearing officer to accept it” before reversing an IDEA hearing

officer’s credibility determination.           Z.P., 399 F.3d at 306.

       Here, the court cannot say that the testimony of the WCS

teachers was so compelling that the ALJ was required to accept it.

To the extent the court finds that certain discrete facts should

have been (and will be) considered in the resolution of this case,

see    footnote     21,   infra,   these    minor   discrepancies   are     not

sufficient to show that the ALJ’s findings of fact — as a whole —

were irregularly made.       See J.P., 516 F.3d at 259 (an IDEA hearing

officer’s findings were regularly made when the officer “allow[ed]

the parents and the School Board to present evidence and make

                                      13



      Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 13 of 60
arguments,” and “resolved the factual questions in the normal way,

without flipping a coin, throwing a dart, or otherwise abdicating

his responsibility to decide the case”); Weast, 898 F. Supp. 2d at

878 (“[C]riticism of a finding’s substance, rather than the process

in which [the] finding was made, is precisely the type of argument

rejected by the Fourth Circuit as insufficient to demonstrate that

fact-findings were not regularly made.”).5

     As a final matter, the court disagrees with the SRO that

Wittenberg    v.    Winston-Salem/Forsyth      Cty.   Bd.    of    Educ.,   No.

1:05CV818, 2008 WL 11189389 (M.D.N.C. Nov. 18, 2008) compels a

rejection    of    the   ALJ’s   factual   findings   in    this   case.     In

Wittenberg, the SRO — incidentally, the same SRO as in the instant

case — rejected the ALJ’s findings, and the district court agreed.

But although the district court there quoted the SRO’s short

paragraph explaining his rejection of the ALJ’s findings, and

although that paragraph reads strikingly similarly to the SRO’s




5
  While courts “generally focus[] on the process of fact-finding when
determining whether a hearing officer’s factual findings were regularly
made and thus entitled to deference,” the Fourth Circuit has “assume[d]
that, in a proper case, the manner in which a hearing officer’s factual
findings are presented could be so deficient as to deprive the opinion
of the deference to which it would otherwise be entitled.” J.P., 516
F.3d at 260; see Springer v. Fairfax Cty. Sch. Bd., 134 F.3d 659, 663
n.* (4th Cir. 1998) (declining to show deference to an IDEA hearing
officer’s findings when, among other deficiencies, they were “both
cursory and conclusory”). In the instant case, the ALJ’s 93-paragraph
findings of fact are not “cursory and conclusory,” Springer, 134 F.3d
at 663 n.*, nor are they otherwise so thoroughly deficient in their
presentation that they should be deprived of all deference.


                                      14



    Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 14 of 60
brief explanation in the instant case,6 the district court also

pointed out the difficulties caused by the vague, conclusory nature

of the SRO’s explanation.       See id. at *6 n.7.         As a result, the

district court undertook its own exhaustive review of the record,

concluding that the ALJ had made such significant errors that “the

entire factfinding process” had been “improperly affected,” and

that even the ALJ’s credibility determinations were “the result,

at least in part, of [his] application of an erroneous legal

standard” — in addition to an assortment of smaller errors.               Id.

at *25–35.   Since the ALJ in Wittenberg “did not limit his use of

a   fundamentally    flawed     and    legally    irregular    process     of

factfinding” to any discrete set of findings, but instead used

that process “to analyze all evidence presented during the due

process hearing,” the district court gave no deference to the ALJ’s

findings.    Id. at 35 (emphasis added).         In the instant case, the

court has not uncovered errors on the ALJ’s part that taint “the

entire factfinding process.”      Id. at 25.

     In   conclusion,    upon   weighing    the    SRO’s    reasoning,    the

parties’ arguments,7 and the administrative record, the court

determines that the ALJ’s findings of fact were regularly made and


6
  For a third example of the SRO employing the same paragraph to reject
the ALJ’s findings of fact, see Cone, 657 F. Supp. 2d at 678 n.15.
7 WCS urges that the ALJ’s findings of fact be rejected for the same

reasons stated by the SRO and does not offer substantially different or
more detailed arguments to that effect. See (Doc. 53 at 8–9; Doc. 60
at 4–5).


                                      15



    Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 15 of 60
therefore entitled to be considered prima facie correct.8

       D.    Facts9

       R.S. was born in 2000 and is diagnosed with Non-Verbal

Learning Disability.          (Doc. 55-1 at 9.)         During the 2008-2009

school year, while R.S. was enrolled as a third-grader in the Wake

County Public School System of North Carolina, he was found

eligible for special education under the category of “Specific

Learning Disability.”         (Id.)   An IEP was developed for him.       (Id.)

He remained eligible (and enrolled in the Wake County Public School

System) through the 2009-2010 school year, after which he was

homeschooled for two years by his parents.            (Id.)   During the 2012–

2013 school year, he attended public school in the Pocono Mountain

School District (“PMSD”) of Pennsylvania under an IEP developed

there for him.        (Id.)      On August 20, 2013, R.S. enrolled as an

eight-grader at WCS, in Chatham County, North Carolina.                 (Id.)

       Mother had informed WCS of R.S.’s special education status in

his    application    to   the    school,   so   —   upon   accepting   the   WCS

admissions offer on R.S.’s behalf — she was put in contact with

WCS’ “Special Education Director,” Lawrence “Buddy” Smiley.                   (Id.


8
  As a result, the court will not give deference to the SRO’s findings
of fact. See Fort Bragg, 343 F.3d at 303; Wittenberg, 2008 WL 11189389,
at *6.
9
 Citations to the IDEA administrative hearing transcript will be denoted
“Tr. Vol. _ at _.” Citations to R.S.’s and WCS’s exhibits introduced
at that hearing will be denoted “P. Ex. _” and “R. Ex. _.”         R.S.’s
exhibits, which are mostly numbered continuously beginning with the first
exhibit, will be cited to the continuous page number.

                                       16



      Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 16 of 60
at 11.)   On August 1, 2013, PMSD mailed WCS R.S.’s educational

records, including IEP documents.         (Id.)    On August 15, 2013,

Smiley mistakenly gave R.S.’s records to a special education

teacher from the Chapel Hill-Carrboro City school system.           (Id.)

After the teacher notified Smiley of the mistake, Smiley directed

her to shred the documents, under the erroneous assumption that

WCS had copies on file.    (Id.; Tr. Vol. 2 at 233.)        On August 19,

2013, PMSD Principal Dr. Kathleen Fanelli emailed WCS the latest

copy of R.S.’s IEP, along with a “Speech/Language Progress Report,”

and Father later sent other missing documents at Smiley’s request.

(Doc. 55-1 at 12, 16.)    The PMSD IEP called for 21 accommodations,

including speech and language services,           occupational therapy,

adapted physical education, and assistive technology.          (P. Ex. 14

at 148–51.)

     R.S. began attending WCS on August 20, 2013, and received

speech and language services and occupational therapy beginning in

early September.    (Doc. 55-1 at 15–16, 18.)          R.S.’s gym teacher

testified that he took account of R.S.’s limitations in                  his

provision of physical education.        (Id. at 20.)     On September 13,

2013, Smiley met with R.S.’s teachers individually to discuss the

accommodations set out in R.S.’s PMSD IEP.         (Id. at 17.)    Smiley

and WCS’s principal, Cotton Bryan, held an informal meeting with

R.S.’s parents on September 19 to discuss the parents’ concerns

and the status of efforts to develop a new IEP for R.S.           (Id. at

                                   17



   Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 17 of 60
18; P. Ex. 44 at 499–500.)         As of October 5, 2013, R.S.’s grades

were the following: D+ in Social Studies, F in Science, B+ in

Language Arts, A+ in Chorus, F in Math, and “COM”10 in both Physical

Education and Art.        (Doc. 55-1 at 19.)        By this time, R.S.’s

parents   had   begun    expressing    concerns    about   R.S.’s   academic

progress and questioning WCS’s provision of accommodations — in

Smiley’s words, communication between the school and parents had

become “strained.”       (Id. at 17, 20.)

      Although WCS had proposed earlier IEP meetings (P. Ex. 31),

WCS ultimately did not hold its first formal IEP meeting for R.S.

until   October    28,   2013.      (Doc.   55-1   at   23.)   Little      was

accomplished at that meeting, and communication between the school

staff and parents continued to suffer despite the presence of an

impartial “facilitator” sent (upon Smiley’s request) from DPI in

an attempt to strengthen the parties’ cooperation.             (Id. at 20,

23; P. Ex. 51.)     A second IEP meeting — this time via telephone —

was scheduled for 12:30 p.m. on November 1 with WCS staff, Father,

and the DPI facilitator.         (R. Ex. 37.)   Father did not answer the

phone at the appointed time, and the IEP team held the November 1

meeting without him.      (R. Exs. 44, 46.)     The team used the meeting

to finalize documents finding R.S. eligible for special education




10
  “COM” is short for “commendable,” which is “the highest grade that [a
student] can earn . . . for a special elective.” (Tr. Vol. 1 at 117.)

                                      18



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 18 of 60
services.     (Doc. 57-1 at 25.)          Smiley sent these documents to the

parents, including a draft IEP.            (Id.)

       Smiley scheduled a third IEP meeting for November 12, 2013,

and invited R.S.’s parents.            (Id.)   By this time, R.S.’s absences

and missed homework assignments had begun to add up; on November

6, 2013, WCS special education teacher Katy Hankins directed R.S.’s

general education teachers to mark his final grades as “incomplete”

for the first trimester.           (Id. at 26–28; P. Ex. 87.)            Also, by

this time R.S.’s parents had retained legal counsel; their counsel

contacted WCS on November 7.            (Doc. 55-1 at 26.)         On November 8,

DPI    notified    the    IEP   team    that   it   would    not   be   sending   a

facilitator       to     the    planned     November    12    meeting      because

“[f]acilitation is an informal dispute resolution process” and

“[n]ow that attorneys are being consulted, a new request for

facilitation will need to be completed should those services be

needed in the future.”            (Id. at 26–27.)       R.S.’s parents never

confirmed their attendance at the November 12 IEP meeting, and the

meeting was never held.          (P. Ex. 70; Tr. Vol. 2 at 360.)

       After school on December 2, 2013, R.S. had a panic attack at

home and fell down a set of stairs, injuring himself.                   (Doc. 57-1

at 28.)     His parents did not send him back to WCS following his

fall, and December 2 proved to be his last day of attendance.                 (Id.

at 29.)     Mother notified WCS of his absences through December 10.

(Id. at 28.)      On December 11, Mother emailed Bryan the following:

                                          19



      Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 19 of 60
“[R.S.] remains unable to attend.                      Further discussion regarding

[R.S.’s] attendance need to be forwarded through the attorney for

Woods Charter School and [our] attorney . . . .”                      (Id. at 28–29.)

The parents received letters from Bryan in December 2013 and

January 2014 regarding R.S.’s accumulation of unexcused absences.11

(P. Exs. 89, 90.)            Through the end of February, Hankins emailed

R.S.’s homework and assignments to his parents; Smiley directed

her to cease this practice on February 28, 2014.                     (P. Ex. 100; Tr.

Vol. 11 at 2453.)             On March 6, 2014, Bryan sent the parents a

letter       informing       them       that    WCS    was   withdrawing   R.S.    from

enrollment.      (P. Ex. 94.)

II.    ANALYSIS

       As discussed above, “[a] district court must review findings

about the IDEA’s legal requirements de novo.”                      E.L., 975 F. Supp.

2d at 537.      Although, as in this case, “a district court’s review

of    IDEA    administrative            proceedings     is   typically   conducted   on

motions for summary judgment, this is a procedural misnomer.”

Lorsson, 773 F.3d at 516.                   Instead, “the IDEA requires that a

reviewing      court     .    .     .    base    its    decision              on     the

preponderance of the evidence.”                 Id. at 516–17 (emphasis omitted).


11
  The first letter was dated December 18, 2013, and stated that R.S. had
“accumulated 6 or more unexcused absences.” (P. Ex. 89.) Although the
second letter was dated only two days later, December 20, 2013, it stated
that R.S. had “accumulated 10 or more unexcused absences.” (P. Ex. 90.)
The parents did not receive the second letter until January 2014. (Id.;
Doc. 55-1 at 29.)

                                                20



      Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 20 of 60
This inquiry is generally twofold: “First, has the State complied

with the procedures set forth in the [IDEA]?12         And second, is the

[IEP]     developed   through   the    [IDEA]’s   procedures      reasonably

calculated to enable the child to receive educational benefits?”

Rowley, 458 U.S. at 206–07.

      Not every procedural violation of the IDEA constitutes a

denial of FAPE:

      In matters alleging a procedural violation, a hearing
      officer may find that a child did not receive a free
      appropriate public education only if the procedural
      inadequacies (I) impeded the child’s right to a [FAPE];
      (II) significantly impeded the parents’ opportunity to
      participate in the decisionmaking process regarding the
      provision of a [FAPE] to the parents’ child, or (III)
      caused a deprivation of educational benefits.

20 U.S.C. § 1415(f)(3)(E)(ii).         The Supreme Court has cautioned

that, “[i]n assuring that the requirements of the [IDEA] have been

met, courts must be careful to avoid imposing their view of

preferable educational methods upon the States.”         Rowley, 458 U.S.

at 207.     This is because “courts lack the ‘specialized knowledge

and experience’ necessary to resolve ‘persistent and difficult

questions    of   educational    policy’”   or    “methodology”     —    these

questions should be left “for resolution by the States.”                Id. at

208 (quoting San Antonio Ind. Sch. Dist. v. Rodriguez, 411 U.S. 1,



12
  “This inquiry will require a court not only to satisfy itself that the
State has adopted the state plan, policies, and assurances required by
the [IDEA], but also to determine that the State has created an IEP for
the child in question which conforms with the requirements of [the
IDEA].” Rowley, 458 U.S. at 206 n.27.

                                      21



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 21 of 60
42 (1973)).

       Finally, the burden on each issue is “properly allocated to

the    party    bringing   the   civil    action   to   challenge   the   state

administrative decision” — here the SRO’s decision — as to that

issue.      Spielberg ex rel. Spielberg v. Henrico Cty. Pub. Sch., 853

F.2d 256, 258 n.2 (4th Cir. 1988).

       A.      Statute of Limitations

       As an initial matter, the court must determine whether North

Carolina’s one-year statute of limitations (“SOL”) bars any of

R.S.’s claims.      The text of the SOL is as follows:

       Notwithstanding any other law, the party shall file a
       petition . . . that includes the information required
       under IDEA and that sets forth an alleged violation that
       occurred not more than one year before the party knew or
       reasonably should have known about the alleged action
       that forms the basis of the petition.

N.C. Gen. Stat. § 115C-109.6(b).              The SOL also provides for

narrow exceptions to the one-year rule:

       The one-year restriction . . . shall not apply to a
       parent if the parent was prevented from requesting the
       hearing due to (i) specific misrepresentations by the
       [LEA] that it had resolved the problem forming the basis
       of the petition, or (ii) the [LEA]’s withholding of
       information from the parent that was required under
       State or federal law to be provided to the parent.

Id. § 115C-109.6(c).         The ALJ held that R.S.’s claims did not

accrue until December 2, 2013, and therefore that nothing in his

due process complaint — brought on October 31, 201413 — was time-


13
  The ALJ’s opinion states that the due process complaint was filed on
November 1, 2014. (Doc. 55-1 at 54.) However, a copy of the original

                                         22



      Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 22 of 60
barred.      (Doc. 57-1 at 54–55.)         The ALJ also held, in the

alternative, that the case fit the SOL exception in § 115C-

109.6(c)(i).    (Id.)     The SRO, on the other hand, held that all

claims based on “events that occurred and/or decisions that were

made” prior to October 31, 2013 were barred by the SOL.            (Doc. 57-

2 at 26–27.)

       The court first notes that neither party has argued that

section 115C-109.6(b) is not actually an SOL, despite the fact

that   the   statute    does   not   expressly    mention   a   time-to-file

limitation.    See Vlasaty v. Wake Cty. Pub. Sch. Sys. Bd. of Educ.,

No. 5:17-CV-578-D, 2018 WL 4515877, at *4 (E.D.N.C. Sept. 20, 2018)

(“Plaintiffs respond that section 115C-109.6(b) is not a one-year

statute of limitations because it says that a petition may allege

only ‘violation[s] that occurred not more than one year before the

party knew or reasonably should have known about the alleged action

that forms the basis of the petition,’ but does not explicitly set

a filing deadline.” (citation omitted) (alteration in original)).

Although, literally read, the statute does not appear to limit a

petitioner’s claims based on the filing date, the court will

interpret it as an SOL consistent with the understanding of the

administrative review officers below and the only other federal

district courts to have considered it.           See id. at *3–4; Karen M.



due process complaint included in the administrative record is stamped
with a filing date of October 31, 2014.

                                      23



   Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 23 of 60
v. Bd. of Educ. for Cherokee Cty., No. 1:15cv48, 2015 WL 10490551,

at   *3–4   (W.D.N.C.   Sept.   29,   2015);   P.L.   ex    rel.   Liuzzo   v.

Charlotte-Mecklemburg Bd. of Educ., No. 3:07-CV-170-GCM, 2010 WL

2926129, at *4 (W.D.N.C. July 23, 2010) (error in original title).

      Under this interpretation, the statute directs the court not

to consider “alleged violation[s]” based on “alleged action[s]” a

petitioner “knew or reasonably should have known about” over a

year prior to filing his due process complaint.             N.C. Gen. Stat.

§ 115C-109.6(b).     The determinations of the ALJ and SRO are both

misunderstandings of this rule, since neither officer considered

which “alleged action[s]” the parents “knew or reasonably should

have known about” before October 31, 2013.                 Instead, the ALJ

determined that none of R.S.’s claims “accrued” until he stopped

attending school after December 2, 2013,14 and the SRO simply cut


14The ALJ cites R.R. ex rel. R. v. Fairfax Cty. Sch. Bd., 338 F.3d 325
(4th Cir. 2003) for the proposition that IDEA claims do not accrue until
a parent “reject[s] the proposed IEP as inadequate or withdr[aws the
child] from the public school system.”       Id. at 332–33.     R.R. is
distinguishable, as it involved a Virginia SOL that simply provided that
IDEA (and various other) cases “shall be brought within two years after
the right to bring such action has accrued.” Va. Code. § 8.01-248. The
Fourth Circuit’s determination of when an IDEA claim “accrues” under the
Virginia SOL does not control the court’s application of the North
Carolina SOL, which specifically directs the court to consider when the
various “alleged action[s]” that “form[] the basis of the petition” were
known about (or reasonably should have been known about) by the
petitioners.   N.C. Gen. Stat. § 115C-109.6(b).     Moreover, the court
cannot square the ALJ’s SOL determination that R.S.’s parents “withdrew
[him] from the public school system,” R.R., 338 F.3d at 333, on December
2, 2013, with his determination elsewhere that it was in fact WCS that
(improperly) withdrew R.S. from enrollment in March 2014. Compare (Doc.
55-1 at 54) with (id. at 48–50). Since R.S. points to many different
incidents as bases for recovery under the IDEA, there is no single
accrual date for his IDEA claim; instead, the court must weigh whether

                                      24



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 24 of 60
off all actions that occurred before October 31, 2013, after

determining that the parents knew or reasonably should have known

generally “of violations of IDEA” before that date.15

      The court further disagrees with the ALJ             (and R.S., in

briefing) that the SOL exception in § 115C-109.6(c)(i) applies to

this case.     See (Doc. 55-1 at 55; Doc. 55 at 31–32).            The ALJ

determined that the exception for “specific misrepresentations by

the [LEA] that it had resolved the problem forming the basis of

the petition” applies here because “WCS consistently represented

to Petitioners that WCS was providing comparable services and

seeking to develop an IEP for Student.”          (Doc. 55-1 at 55.)        But

WCS’s attempts (whether successful or not) to live up to its IDEA

obligations — and its communication of those attempts to R.S.’s

parents — are not “specific misrepresentations” in which WCS

somehow deceived R.S.’s parents as to particular actions its staff

was taking.     Instead, WCS and the parents appear to have simply

disagreed on the questions of what “comparable services” entailed

and how best the IEP team should proceed in developing a North


each alleged incident both passes the SOL bar and constitutes (on its
own, or in combination with other incidents) a violation of the IDEA.
15
   While the SRO’s version of the rule reaches the right result more
often than not, there does appear to be at least one example of a series
of actions occurring before October 31, 2013 that the parents did not
know about (and could not reasonably have known about) about until later.
Specifically, R.S.’s gym teacher attempted to send information about his
curriculum and R.S.’s performance in his class to the parents in both
September and late October of 2013, but sent the email to the wrong
addresses both times. (P. Ex. 78 at 959.)

                                     25



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 25 of 60
Carolina IEP for R.S.

      Pursuant   to   the    foregoing    analysis,   the   court    will    not

consider incidents occurring before October 31, 2013, as bases for

R.S.’s IDEA claims, unless there is evidence that the parents did

not know and could not have reasonably known about them until after

that date.16

      B.     Whether WCS Failed to Provide Access to R.S.’s
             Educational Records

      R.S.   argues   that    Smiley’s     mistaken   delivery      of   R.S.’s

educational records to a special education teacher from the Chapel

Hill-Carrboro City school system and subsequent decision to cause

them to be shredded violates N.C. Gen. Stat. § 115C-109.3.                  That

statute provides that LEAs “may release the records of a child

with a disability only as permitted under State or federal law,”

and “shall provide an opportunity for the parents of a child with



16WCS argues that R.S.’s parents withdrew R.S. from school after December
2, 2013, and therefore that R.S. had no rights under the IDEA after that
date. See (Doc. 53 at 10–11). As noted infra, R.S. was not withdrawn
from school until WCS unilaterally disenrolled him in March 2014. See
(P. Ex. 94). To the extent WCS argues that NC Policies § 1502-10 limits
a disabled child’s rights in the charter school context to the dates the
child was physically “attend[ing]” a public charter school and argues
that R.S. stopped attending WCS after December 2, 2013, the court is
unconvinced that North Carolina intended to differentiate between the
rights of a disabled child enrolled in a public charter school and the
rights of a disabled child enrolled in any other LEA.       In fact, the
court finds that the policy provision at issue is a clear attempt to
ensure that public charter schools cannot skirt the mandates of the IDEA,
making them “responsible for ensuring that the requirements of these
Policies are met” just like any other LEA. NC Policies § 1502-10(b);
see also 34 C.F.R. § 300.209.      As a result, because R.S. remained
“enroll[ed],” NC Policies § 1503-4.4(f), at WCS after December 2, 2013,
that date does not serve to cap his rights under the IDEA.

                                     26



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 26 of 60
a disability to examine all records relating to that child.”           N.C.

Gen. Stat. § 115C-109.3(a), (b).          Having found that the SOL bars

R.S.’s claims based on events the parents knew or should have known

about prior to October 31, 2013, and because the parents became

aware of the mistaken delivery and subsequent shredding of R.S.’s

records by early September 2013 (P. Ex. 19 (email from Father to

Smiley, dated September 5, 2013, indicating Father’s knowledge

“that a portion of the educational file had been sent to another

school” and that it had been shredded)), the court finds this claim

barred by the SOL.

      C.    Whether WCS Provided Comparable Services, in
            Consultation with R.S.’s Parents

      Section 1503-4.4(f) of the NC Policies, mirroring 20 U.S.C.

§ 1414(d)(2)(C)(i)(II), governs “IEPs for [disabled] children who

transfer from another State.”        NC Policies § 1503-4.4(f).        That

section states that the transferee LEA “must provide the child

with [a] FAPE” that “includ[es] services comparable to those

described in the child’s IEP from the previous public agency” until

a North Carolina IEP is developed — and further that the LEA must

do so “in consultation with the parents.”         Id.

      As best the court can make out, R.S. argues that WCS failed

to provide comparable services in three primary ways.17          First, he


17R.S. is far from clear in articulating the bases on which he challenges
WCS’s provision of comparable services. In the section of his motion
to dismiss brief entitled “Failure to provide Comparable services,” he
only specifies a single ground: WCS’s provision of “pull-out” services

                                     27



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 27 of 60
argues that WCS only provided speech and language services (“SLS”)

in a “pull-out” setting (i.e., outside the regular education

classroom), when the PMSD IEP required that these services also be

provided in a “push-in” or “total school environment” setting

(i.e., within the regular education classroom),18 and further that

WCS ignored the SLS goals set out in the PMSD IEP.              (Doc. 55 at 5,

24–25.)      Second,   he   argues   that   WCS   only   provided      him   with

“modified”    physical      education,     when   the    PMSD    IEP   required

“adaptive”19 physical education.            (Id. at 4–5; Doc. 61 at 6.)

Third, he argues that WCS failed to provide adequate training in

support of R.S.’s use of assistive technology.                  (Doc. 55 at 7;




in lieu of services provided in the “total school environment.” (Doc.
55 at 24–25.) In his response brief to WCS’s motion to dismiss, he adds
in passing that “the principal testified the school did not provide
Adaptive Physical Education or training for the Livescribe pen.” (Doc.
61 at 6.)    He also briefly cites “examples in Plaintiffs’ Corrected
Memorandum of Law in Support of PMSJ” (id. at 7) in the facts section
of his motion to dismiss brief, see (Doc. 55 at 4–8). The court has
reviewed that facts section in determining the bases for R.S.’s challenge
to WCS’s provision of comparable services but discourages this haphazard
briefing approach.
18
  R.S. argues at one point that “the PMSD IEP stated [R.S.] would receive
all related services in the ‘total school environment.’” (Doc. 55 at
25 (emphasis added).)    To the extent R.S. means to challenge WCS’s
decision to provide occupational therapy by “pulling” R.S. from the
regular classroom (id. at 6), this argument fails because the PMSD IEP
clearly permits occupational therapy to be provided in a “Regular
Education and/or Special Education” setting. (P. Ex. 24 at 387 (emphasis
added).)
19
  Although R.S. repeatedly references “adaptive” physical education in
his briefing, the court understands this to refer to “adapted” physical
education, which is the term used in the PMSD IEP and defined in the NC
Policies.


                                      28



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 28 of 60
Doc. 61 at 6.)         In addition to these arguments, he also argues

that any comparable services WCS provided were not provided “in

consultation with the parents.”                NC Policies § 1503-4.4(f); see

(Doc. 55 at 20–21.)

       As to WCS’s provision of SLS, the ALJ found that “[t]he PMSD

IEP called for SL[S] services to be provided in both the regular

education classroom as well as a separate setting,” and WCS has

not challenged that interpretation of the PMSD IEP.                 (Doc. 55-1 at

15); see also (P. Ex. 24 at 387–98).               Neither has WCS challenged

the ALJ’s finding that its contracted speech language pathologist,

Amy    Odom,   only    provided     SLS    outside    the   regular       education

classroom.20     See (P. Exs. 74, 75).           The PMSD IEP also called for

SLS services “in the area of pragmatics,” specifically regarding

“making inferences” and “interpreting ironic statements.”                   (P. Ex.

24    at   369–70.)     R.S.    argues    that    Odom   focused    too    much   on

“[t]opics[]     such    as     ‘idioms’    and    ‘initiating      conversation’”

instead of focusing on “pragmatics” and (specifically) irony.

(Doc. 55 at 5.)

       The court finds these objections about WCS’s methods for

delivering SLS to be insufficient to show that WCS did not provide


20
  WCS does argue that Odom attempted to have R.S. work on his “language
skills . . . in a naturalistic setting” by “scheduling R.S. to
participate in a ‘Lunch Bunch’ social skills group as part of his [SLS].”
(Doc. 60 at 11.) R.S. declined to participate in the group. (R. Ex.
57.) While “Lunch Bunch” is not the sort of “pull-out” or “1:1” service
R.S. accuses WCS of limiting its SLS to, neither is it a provision of
SLS in “the regular education classroom.”

                                          29



      Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 29 of 60
“services comparable to those described” in the PMSD IEP, as

required by NC Policies § 1503-4.4(f).                R.S. relies on the Fourth

Circuit’s decision in Lorsson, arguing that it stands for the

proposition that “there [i]s a distinction between services to be

provided in the ‘total school environment’ and pull-out services.”

(Doc. 55 at 24); see 773 F.3d at 518.                  But although the Lorsson

court does note the existence of both avenues of delivering SLS,

it also expressly describes the difference between the two as

merely “methodological.”            773 F.3d at 518.           As Lorsson itself

points out, federal courts are to “afford great deference to the

judgment of education professionals in implementing the IDEA.                    As

long as an [IEP] provides the basic floor of opportunity for a

special    needs   child,     a    court    should     not   attempt   to   resolve

disagreements over methodology.”                Id. at 517; see also Rowley, 458

U.S. at 208 (“[Q]uestions of methodology are for resolution by the

States.”).     What’s more: unlike in Lorsson, where the school was

required to provide the services in its own IEP, here WCS was only

required to provide “services comparable to those” in the PMSD

IEP.      NC   Policies   §       1503-4.4(f)      (emphasis   added).       R.S.’s

insistence that “pull-out” SLS is “distinct[]” from SLS provided

in the “total school environment” (Doc. 55 at 24) does not show

that the two SLS-delivery methods are not “comparable,” and the

court will not overturn “the judgment of education professionals”

without good reason, Lorsson, 773 F.3d at 517.                     The court is

                                           30



   Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 30 of 60
similarly     reluctant     to   second-guess    Odom’s     decision        to   cover

topics like “idioms” and “body language” in her first few SLS

meetings with R.S., especially when the record shows she quickly

moved    on   to    “inferences”    and     “irony”    —   the    exact     subjects

highlighted in the PMSD IEP.           R. Exs. 57, 58; see P. Ex. 24 at

369–70.21

       As to WCS’s provision of physical education, the ALJ found

that    R.S.’s     gym   teacher,   Bryan    Matthews,     provided       R.S.   with

modified      physical    education   (“MPE”)     instead        of   the     adapted

physical education (“APE”) called for in the PMSD IEP.                      (Doc. 55-

1 at 19–20.)       MPE “is appropriate for a child who can participate

in the general physical education program with accommodations or

modifications,” whereas APE “is instruction in physical education

that is designed on an individual basis specifically to meet the

needs of a child with a disability.”                  NC DPI Policies § 1500-



21
  Although the court disagrees with the SRO that the ALJ’s opinion is
so flawed that its factual findings are not due a presumption of
correctness, the court here identifies a specific instance in which one
of the ALJ’s factual findings is “clearly contradicted by the record.”
(Doc. 55-2 at 9.) Despite the fact that R.S.’s special education expert
— whom the ALJ credited (Doc. 55-1 at 19–20) — testified that
“pragmatics” is “the social part of language” and includes “understanding
. . . iron[y]” and “reading body language” (Tr. Vol. 3 at 622), and the
fact that Odom’s SLS log expressly catalogues work on “social
lang[uage],” “irony,” and “body language,” (R. Ex. 57), the ALJ found
that Odom’s “log shows no work on ‘pragmatics.’” (Doc. 55-1 at 15.)
The court finds the record evidence sufficient to defeat the prima facie
correctness ascribed to the ALJ’s factual finding on this matter, and
instead finds that Odom’s log does show work with R.S. on pragmatics.
(R. Ex. 57); see also (R. Ex. 58 (Odom describing R.S.’s “progress” in
“irony and sarcasm” and then expressing “anticipat[ion of] continued
progress in the area of pragmatic communication skill development”)).

                                       31



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 31 of 60
2.1(c), (d).    APE can be either “a direct service” by a specialist

or “[c]onsultative, meaning that the specialist will be consulting

with a regular educator.”     (Tr. Vol. 3 at 631.)

       The record supports the ALJ’s finding that WCS only provided

MPE, as Matthews — who is not an APE specialist (Tr. Vol. 1 at 93)

— testified that R.S. was provided physical education “[w]ithin

our regular curriculum,” with “modifications” wherever R.S. “had

trouble” (id. at 96, 99). Although Matthews did eventually consult

with Pat Hurlman, an outside APE specialist, several months into

the school year, he testified that he never implemented Hurlman’s

recommendations (P. Ex. 78 at 957–58) because R.S. “stopped coming”

to Matthews’ class sometime around November.        (Tr. Vol. 1 at 105–

09.)

       The only question, then, is whether MPE is “comparable” to

APE in this context.     Unlike with WCS’s provision of SLS, where

the school provided the service specified in the PMSD IEP and R.S.

only contested the school’s methodology, here WCS manifestly did

not provide the service (APE) specified in the PMSD IEP.          And the

school’s “plan . . . to have Pat Hurlman come in and consult and

perhaps . . . do lessons with R.[S.]” (id. at 105) is at least

some evidence that WCS was concerned that the MPE Matthews was

providing was not sufficiently comparable to the APE required by

the PMSD IEP.   The school has also not provided an explanation for

its delay in attempting to provide APE — Hurlman was not brought

                                   32



   Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 32 of 60
in to observe R.S. until the latter part of October, and Matthews

had not “put [Hurlman’s recommendations] in place” at least through

the beginning of November.       (Id. at 109.)    While some minor delay

in   providing   comparable    services   might   be   reasonable   as     WCS

attempted to adapt its resources to best implement the services

called for in the out-of-state IEP, delaying provision of APE

through November seems unreasonable.         Although the question is a

close one, the court finds that the evidence supports R.S.’s

argument that WCS did not provide him with comparable services in

the area of physical education.22

      R.S also argues that WCS failed to provide training in support

of his use of assistive technology.        Specifically, he argues that

“principal [Bryan] testified the school did not provide . . .

training for the Livescribe pen.”23       (Doc. 61 at 6.)    The ALJ found

that “Father expressed concerns” regarding R.S.’s “lack of support

for assistive technology” in a September 17, 2013 email to Hankins,

and that R.S.’s October 3, 2013 request that he “practice the use


22
  As noted in footnote 15, supra, Matthews attempted to send information
about his class to R.S.’s parents on September 10, 2013, but sent the
email to the wrong address. (P. Ex. 78 at 959.) Matthews again attempted
to send the information on October 24, 2013, but again appears to have
sent it to the wrong email addresses. (Id.) Since there is no evidence
that R.S.’s parents knew or should have known that WCS was not providing
APE before October 31, 2013, R.S.’s claims regarding comparable physical
education services are not barred by the North Carolina SOL. See N.C.
Gen. Stat. § 115C-109.6(b).
23A Livescribe pen is a digital recording device that records what it
writes for later review on a computer and synchronizes the writing with
audio it also records.

                                     33



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 33 of 60
of the Livescribe pen” during an occupational therapy session was

rebuffed.    (Doc. 55-1 at 17, 20); see (P. Ex. 77 at 831; R. Ex.

55).    The ALJ also found that R.S. received training with the

Livescribe pen beginning in late October and running through

December 2, R.S.’s last day of attendance at WCS.          (Doc 55-1 at

21–22, 28); see also (P. Ex. 130; R. Ex. 52).

       Although the school did not begin Livescribe pen training

until October, this appears to have been due to the fact that the

Livescribe pen — which WCS did not have on hand when R.S. enrolled

— had not yet arrived as of September 19, 2013.        (P. Ex. 44.)       At

any rate, R.S.’s parents were aware prior to late October that the

school had not yet begun training R.S. with the Livescribe pen (P.

Ex. 44), and therefore any claim based on that fact is barred by

the North Carolina SOL.      N.C. Gen. Stat. § 115C-109.6(b).            And

R.S. has not explained why WCS’s assistive technology training

sessions beginning in late October (R. Ex. 52) were so deficient

that they amounted to a failure to provide comparable services.

Finally, R.S.’s assertion that “principal [Bryan] testified the

school did not provide . . . training for the Livescribe pen” (Doc.

61 at 6) is a misrepresentation of Bryan’s testimony, which was as

follows:

            Q: “Do you know when Woods Charter School began
       training R.[S.] with the Livescribe pen?”

            A: “I do not.”


                                   34



   Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 34 of 60
            Q: “Do you believe that they started training him
       with the Livescribe pen in August of 2013?”

              A: “I don’t know.    I don’t think so.”

            Q: “So at that time that comparable service was not
       being provided?”

              A: “That’s correct.”

(Tr. Vol. 13 at 2836–37.)         Neither Bryan’s statement that he did

not    know   when   R.S.’s   Livescribe   pen   training   began   nor     his

statement that WCS did not provide training in August 2013 can be

construed as a statement that WCS “did not provide . . . training

for the Livescribe pen” (Doc. 61 at 6) at all.               As previously

stated, it is clear that WCS did not provide Livescribe pen

training in August, since the Livescribe pen had not yet arrived

(P. Ex. 44), but — even if WCS was to blame for not having a

Livescribe pen already on hand when R.S. started school — any claim

based on a lack of training in August is barred by the North

Carolina SOL.

       In summary, WCS provided services comparable to those in the

PMSD IEP in the areas of SLS and assistive technology training,24

but not in the area of physical education.             This leaves R.S.’s



24
   R.S. repeatedly asserts that WCS’s failure to “reduce comparable
services to writing” early on in his time at WCS is evidence that
comparable services were not provided. (Doc. 61 at 6); see (Doc. 55 at
21, 25). As WCS points out, R.S. offers no authority for the proposition
that an LEA must — or should — create a separate document listing
comparable services rather than having teachers and staff work directly
off the out-of-state IEP.


                                      35



      Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 35 of 60
claim       that        WCS   failed   to    provide      comparable       services   “in

consultation with the parents.”                    NC Policies § 1503-4.4(f); see

(Doc. 55 at 20–21).              The court can resolve this claim quickly, as

the    ALJ’s       findings      and   record      of   exhibits     are   replete    with

instances          of     consultation      between     WCS    and    R.S.’s    parents,

including      an        early   meeting    between      the   parents,     Smiley,   and

Principal Bryan.              See, e.g., (Doc. 55-1 at 15–18; P. Exs. 44, 77).

The fact that Smiley also met separately with some of R.S.’s

teachers “to discuss comparable services” on September 13, 2013

(Doc. 55-1 at 37), does not show otherwise; the requirement that

the school consult with the parents in the provision of comparable

services is not a blanket prohibition on intra-staff meetings

discussing comparable services.25

       D.      Whether WCS Violated the IDEA by Holding an IEP Meeting
               Without R.S.’s Parents

       At the IEP team’s first meeting, on October 28, 2013, the

team scheduled their second meeting to be held via telephone at

12:30 p.m. on November 1, 2013.                 (R. Ex. 37.)       WCS sent a reminder

of the meeting to the parents on October 30, 2013.                         (R. Ex. 41.)

Also, on October 30, 2013, WCS notified the parents that the DPI

facilitator would be unable to attend the November 1 meeting.                          (R.



25
   Furthermore, WCS immediately relayed the gist of the September 13,
2013 meeting to the parents in an email informing them that R.S.’s
“teachers have all met . . . to review R.[S.]’s IEP” and “[t]hey have
been given a copy of his IEP accommodations” as well as “articles about
[Non-Verbal Learning Disability].” (R. Ex. 9.)

                                              36



      Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 36 of 60
Ex. 43.)    At 9:50 a.m. on November 1, Father emailed WCS, stating

that he “believe[d] the non-facilitated phone conference WCS has

proposed for today should be reconsidered” in light of the lack of

a facilitator.   (Id.)    Smiley sent a reply email, stating that WCS

“would like to continue the meeting at 12:30 pm as planned.”          (Id.)

At 12:12 p.m., Father responded that “[a] phone conference as

proposed for today will not afford opportunity to address these

high priority matters as they seem to require.”             (P. Ex. 61 at

583.)    At 12:30 p.m., WCS initiated the meeting by telephone;

Smiley called Father, but he failed to answer.            (Tr. Vol. 10 at

2088; R. Exs. 44, 46.)        WCS continued the meeting without Father,

ultimately finalizing documents finding R.S. eligible for special

education   services     in   the   categories    of   “Specific   Learning

Disability” and “Speech Impairment.”           (R. Exs. 44, 49.)     Smiley

sent these documents to the parents, including a draft IEP.          (Doc.

55-1 at 25.)

     R.S. argues that WCS’s decision to hold the November 1 IEP

meeting without the parents amounts to a procedural violation of

the IDEA in that it denied the parents their right to participate

in the IEP development process.           WCS responds that the IDEA only

requires that it provide the parents with “the opportunity to

participate” at IEP meetings and claims that it did so.            (Doc. 60

at 7.)



                                     37



   Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 37 of 60
      “The core of the [IDEA] . . . is the cooperative process that

it establishes between parents and schools,” and “[t]he central

vehicle for this collaboration is the IEP process.”            Schaffer ex

rel. Schaffer v. Weast, 546 U.S. 49, 53 (2005).          To that end, the

IDEA requires that parents be included in the IEP team.          20 U.S.C.

§ 1414(d)(1)(B).     The North Carolina policy on parent attendance

at IEP meetings — lifted directly from 34 C.F.R. 300.322(a) — is

that the “LEA must take steps to ensure that one or both of the

parents of a child with a disability are present at each IEP Team

meeting or are afforded the opportunity to participate.”                   NC

Policies § 1503-4.3(a).      This includes “[n]otifying the parent(s)

of the meeting early enough to ensure that they will have the

opportunity to attend” and “[s]cheduling the meeting at a mutually

agreed on time and place.”26        Id.   In the event that the LEA is

“unable to convince the parent(s) that they should attend,” the

“meeting may be conducted without a parent in attendance.”            Id. §

1503-4.3(d).

      The court finds that WCS did provide R.S.’s parents with “the

opportunity to participate” in the November 1 IEP meeting, as


26
  North Carolina also requires that “[i]f neither parent can attend an
IEP Team meeting, the public agency must use other methods to ensure
parent participation, including individual or conference telephone
calls.” NC Policies § 1503-4.3(c). R.S.’s parents do not argue that
they could not have attended the meeting; rather, they appear to have
simply refused to answer the phone. (P. Ex. 61 at 583–84; Tr. Vol. 10
at 2088; R. Exs. 44, 46.) Either way, WCS did attempt to use telephone
calls to ensure Father’s participation. (Tr. Vol. 10 at 2088; R. Exs.
44, 46.)

                                     38



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 38 of 60
required under the IDEA.         The parents were notified of the meeting

in advance, and the meeting time was mutually agreed upon by the

IEP team at the October 28 meeting — including the parents.                 (R.

Exs. 37, 38.)         There is no evidence that the parents faced any

difficulties in attending the November 1 meeting, and R.S. does

not make any argument to that effect.            Instead, Father appears to

have simply refused to answer the telephone, apparently because

the parents didn’t want IEP meetings to be held without a DPI

facilitator.      (R. Exs. 43, 44, 46; Tr. Vol. 10 at 2088.)       But there

is no legal requirement that a facilitator be present at IEP

meetings, and Smiley specifically informed R.S.’s parents that the

meeting would proceed as scheduled without the facilitator.                 (R.

Ex. 43.)       In light of WCS’s impending deadline to prepare an IEP,

and    since    WCS   complied    with    the   policies   governing   parent

participation at IEP meetings — policies that allow schools to

“[c]onduct[] an IEP meeting without a parent in attendance” when

the parents refuse the opportunity to participate — the court finds

that WCS did not procedurally violate the IDEA by holding the

November 1 IEP meeting.27


27
  R.S. also briefly argues that WCS failed to provide the required prior
written notice before various meetings. (Doc. 55 at 25–26.) Although
R.S. takes issue with “numerous occasions” on which WCS did not acquiesce
to the parents’ demands for more information/documentation, WCS was only
required to provide prior written notice if it acted to “change the
identification, evaluation, or educational placement of the child.” NC
Policies § 1504-1.4(a). The only such action WCS took at a meeting was
its eligibility determination at the November 1 IEP meeting (to be
implemented on November 4), and the court finds that WCS provided prior

                                         39



      Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 39 of 60
       E.    Whether WCS Violated the IDEA by Failing to Timely
             Develop an IEP for R.S.

       WCS had developed a draft IEP by November 1, 2013, and

scheduled a third IEP meeting for November 12 in the apparent hope

of moving towards finalization.          See (P. Ex. 79 at 1000; R. Ex.

45).     The DPI facilitator was originally scheduled to attend the

November 12 meeting.       (P. Ex. 79 at 998.)        On November 8, in

response to a follow-up email from DPI requesting confirmation of

the November 12 meeting, the parents wrote: “Our answer will be

forthcoming through our attorney.          It appears that our attorney

has a scheduling conflict, and we want him to attend.”            (Id. at

1007.)      DPI responded with the following:

       The school will also have the opportunity to invite it’s
       [sic] attorney. Therefore, in order for all parties to
       appropriately plan, I am going to make the assumption
       that a new meeting will need to be scheduled at a
       mutually agreeable time.     I will be cancelling the
       facilitator for Tuesday.    Facilitation is an informal
       dispute resolution process.     Now that attorneys are
       being consulted, a new request for facilitation will
       need to be completed should those services be needed in
       the future.

(Id. at 1008.)      The November 12 IEP meeting was never held, and

WCS points to no record evidence of any attempts to reschedule it




written notice of that action in compliance with NC Polices § 1504-1.4.
See (R. Ex. 50). Even if WCS could be said to have procedurally violated
the IDEA because of some failure to adequately involve the parents in
(or provide notice for) the November 1 IEP meeting, that procedural
violation would be essentially harmless, since WCS never completed or
implemented an IEP for R.S. anyway. That failure, as explained below,
is its own violation of the IDEA.


                                    40



    Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 40 of 60
or to hold any further IEP meetings.

     R.S. urges the court to adopt the conclusion of both the ALJ

and the SRO that WCS violated the IDEA by failing to complete an

IEP for him.    WCS’s position is somewhat conflicting: although it

argues in places that “there is no IDEA violation regarding the

timely development of an IEP for R.S.,” (Doc. 53 at 21) it rests

its case entirely on MM ex rel. DM v. Sch. Dist. of Greenville

Cty., 303 F.3d 523 (4th Cir. 2002), in which the Fourth Circuit

endorsed the district court’s determination that “it would be

improper to hold [the] School District liable for the procedural

violation of failing to have the IEP completed and signed, when

that failure was the result of [the parents’] lack of cooperation.”

Id. at 535 (alterations in original).       If this case is analogous

to MM, as WCS argues, then its statement that “there is no IDEA

violation regarding the timely development of an IEP for R.S.”

evinces a misunderstanding of MM.        The MM court found that the

school’s failure to timely implement an IEP was a “clear” violation

of the IDEA.    Id. at 533.   Nevertheless, since that violation was

a “procedural” one, the Fourth Circuit went on to “assess whether

it resulted in the loss of an educational opportunity for the

disabled child, or whether, on the other hand, it was a mere

technical contravention of the IDEA” — ultimately settling on the

latter.   Id.   A procedural violation of the IDEA does not make a

school liable for “reimbursement relief” unless the violation

                                   41



   Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 41 of 60
“actually interfere[s] with the provision of a FAPE.”              DiBuo ex

rel. DiBuo v. Bd. of Educ. of Worcester Cty., 309 F.3d 184, 190–

91 (4th Cir. 2002).       Given its reliance on MM, WCS’s properly-

stated position is not that “there is no IDEA violation regarding

the timely development of an IEP for R.S.” (Doc. 53 at 21), but

that   R.S.   has   not   “prov[en]   a    denial   of   FAPE   through   the

[procedural] failure to timely develop an IEP for R.S.” (id.).

       Absent any argument the other way, the court has little

difficulty finding that WCS procedurally violated the IDEA by

failing to timely develop an IEP for R.S.           The IDEA requires that

LEAs conduct an initial evaluation to determine whether a child

has a disability “within 60 days of receiving parental consent for

the evaluation, or, if the State establishes a timeframe within

which the evaluation must be conducted, within such timeframe.”

20 U.S.C § 1414(a)(1)(C)(i)(I).        Once an initial evaluation shows

that the child needs special education, LEAs must ensure that “[a]

meeting to develop an IEP . . . is conducted within 30 days.”              34

C.F.R. § 300.323(c)(1).      North Carolina combines these deadlines,

requiring under its IDEA policies that “[e]valuations must be

conducted, eligibility determined, and for an eligible child, the

IEP developed, and placement completed within 90 days of receipt

of a written referral.”         NC Policies § 1503-2.2(c)(1).             The

policies list three exceptions to the 90-day timeline: (1) “[t]he

parent of a child repeatedly fails or refuses to produce the child

                                      42



   Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 42 of 60
for the evaluation,” (2) “[t]he parent of a child repeatedly fails

or refuses to respond to a request for consent for the evaluation,”

or (3) “[a] child enrolls in a school of another LEA after the 90-

day timeline has begun, and prior to determination by the child’s

previous LEA as to whether the child is a child with a disability.”

Id. § 1503-2.2(d).

     R.S. asserts that the 90-day clock started ticking on his

first   day   of   school,   August   20,   2013.   WCS    does   not   argue

otherwise, although it mentions completion of a “referral” in the

form of a “DEC 1” at the November 1, 2013 meeting.           (Doc. 62 at 8;

R. Ex. 46.)    Principal Bryan testified that “one could interpret

the time of referral as when [the school] know[s] that the child

has an IEP,” but that “[a]nother time of referral would be at the

completion of a DEC 1.”      (Tr. Vol. 13 at 2771.)       Nevertheless, the

evidence shows that DPI advised WCS that the 90-day timeframe

started with R.S.’s first day of school and that the entire IEP

team ultimately agreed with that interpretation.              (Id.; P. Ex.

162; R. Ex. 37.)      In the absence of any argument from WCS that

DPI’s interpretation of its policy is an improper one, the court

will assume for purposes of this analysis that R.S. was referred

for a disability evaluation as of August 20, 2013, when WCS had

notice of his then-current PMSD IEP and of his parents’ wish that




                                      43



   Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 43 of 60
he get a WCS IEP for the 2013–2014 school year.28

       Given    the   forgoing    analysis,    WCS    was    required    to   have

developed R.S.’s IEP and completed his placement by November 17,

2013.       It did not do so.      Nor is there any argument that one of

the formal exceptions to the 90-day timeline, as laid out in

section 1503-2.2(d) of the North Carolina policies, applies here.

Instead, WCS argues only that the parents’ failure to cooperate in

the IEP process precludes actual IDEA liability for its procedural

violation under the Fourth Circuit’s decision in MM.                    The court

will    treat    that   question    along   with     WCS’s   other   procedural

violations at the conclusion of the opinion, and therefore simply

finds for now — in agreement with both the ALJ and the SRO — that

WCS violated the IDEA by failing to timely develop an IEP for R.S.

       F.      Whether WCS Violated the IDEA by Disenrolling R.S.

       After school on December 2, 2013, R.S. fell down a set of

stairs at home, injuring himself.           (Doc. 57-1 at 28.)       His parents

did not again send him to WCS for the remainder of the 2013–2014

school year.       (Id. at 29.)     Although they notified WCS of R.S.’s

absences through December 10, they ceased giving any such notices

after a December 11 email, stating: “[R.S.] remains unable to



28
  WCS was in fact on notice of R.S.’s special education status and the
parents’ intent that he have a North Carolina IEP even before that date,
as evidenced by the parents’ email correspondence with Smiley. However,
R.S.’s rights under the IDEA in relation to WCS did not kick in until
he enrolled and began “attending [a] charter school[]” on August 20,
2013. 20 U.S.C. § 1413(a)(5); see 34 C.F.R. 300.209.

                                       44



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 44 of 60
attend.       Further discussion regarding [R.S.’s] attendance need to

be forwarded through the attorney for Woods Charter School and

[our] attorney . . . .”          (Id. at 28–29.)       Bryan sent the parents

letters in the ensuing months regarding R.S.’s accumulation of

unexcused absences.        (Id.)    Until late February, Hankins emailed

R.S.’s homework and assignments to his parents, but Smiley directed

her to cease this practice on February 28, 2014.                   (Tr. Vol. 11 at

2453; P. Ex. 100.)       On March 6, 2014, Bryan sent a letter informing

the parents that WCS was withdrawing R.S. from enrollment after

“49 consecutive unexcused absences.”             (P. Ex. 94 at 1100.)

       R.S. argues that WCS violated the IDEA by failing to determine

whether his unexcused absences were a “manifestation” of his

disability.       (Doc. 55 at 28–31); 20 U.S.C. § 1415(k)(1)(E).                  WCS

responds that it did not disenroll R.S. for “disciplinary” reasons,

and    therefore     was   not     required      to   make     a   “manifestation

determination” under the IDEA.                (Doc. 60 at 20–21.)          WCS also

argues that it did not need to provide prior written notice of the

disenrollment because — prior to Bryan’s letter on March 6, 2014

—    R.S.’s    parents   had   already    effectively        disenrolled    him   by

“enroll[ing] him in their home school.”               (Doc. 53 at 25.)29


29
  The parties also devote significant briefing to whether WCS disenrolled
R.S. pursuant to various North Carolina laws and regulations.        R.S.
argues that WCS disenrolled him pursuant to North Carolina’s “Ten Day
Rule” (P. Ex. 181) and/or “Compulsory Attendance Law,” N.C. Gen. Stat.
§ 115C-378, and WCS argues that its disenrollment decision was unrelated
to either. This quarrel has little bearing on whether WCS improperly
disenrolled R.S. under the IDEA.

                                         45



      Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 45 of 60
     The IDEA requires that, “within 10 school days of any decision

to change the placement of a child with a disability because of a

violation of a code of student conduct,” the LEA and IEP team must

determine whether “the conduct in question was caused by, or had

a direct and substantial relationship to, the child’s disability”

or “was the direct result of the local educational agency’s failure

to implement the IEP.”     20 U.S.C. § 1415(k)(1)(E)(i).        The IDEA

also requires the following:

     Written notice that meets [certain] requirements . . .
     must be given to the parents of a child with a disability
     a reasonable time before the LEA --

     (1) Proposes to initiate or change the identification,
     evaluation, or educational placement of the child or the
     provision of FAPE to the child; or

     (2) Refuses to initiate or change the identification,
     evaluation, or educational placement of the child or the
     provision of FAPE to the child.

NC Policies § 1504-1.4(a); see 20 U.S.C. § 1415(b)(3). The written

prior notice must provide a detailed explanation of the LEA’s

intended action and its reasoning, in compliance with NC Policies

§ 1504-1.4(b).   See 20 U.S.C. § 1415(c)(1).

     As to the manifestation determination, the court agrees with

WCS (and the SRO) that R.S. has failed to show that he was

disenrolled “because of a violation of a code of student conduct,”

and has therefore failed to show that WCS owed him a manifestation




                                   46



   Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 46 of 60
determination.30     Although WCS’s student code of conduct provides

that “[t]ruancy or skipping class” is a conduct violation, the

code does not provide for disenrollment as a possible consequence.

(P. Ex. 2 at 21 (stating that the consequences for “[t]ruancy or

skipping class” include referral to the principal, notifying the

parents, detention, and suspension).)                WCS never mentioned the

code of conduct in its disenrollment letter, and there is no

evidence that WCS was treating R.S.’s absences as a violation of

the    student   code   of    conduct.        In   all   likelihood,   the   terms

“truancy” and “skipping class” in the code of conduct are meant to

refer to student-initiated misconduct — not a parental choice to

keep a child at home.

       As to the prior written notice requirement, however, the court

agrees with R.S. (and, again, the SRO).                     Disenrollment is a

“change” in “educational placement,” triggering the prior written

notice requirement.          NC Policies § 1504-1.4(a); see R.B. ex rel.

Parent v. Mastery Charter Sch., 762 F. Supp. 2d 745, 758 (E.D. Pa.

2010) (“Like a graduation, indefinite suspension, or expulsion,

the unilateral disenrollment of a special education student, which

results in the absolute termination of a child’s special education


30
  The SRO found that WCS did not owe R.S. a manifestation determination,
but that WCS owed — and failed to provide — prior written notice. Since
the burden on each issue is “properly allocated to the party bringing
the civil action to challenge the state administrative decision,”
Spielberg, 853 F.2d at 258 n.2, the burden as to R.S.’s disenrollment
is split: R.S. has the burden as to the manifestation determination and
WCS has the burden as to the prior written notice issue.

                                         47



      Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 47 of 60
program, and purportedly the termination of a LEA’s responsibility

to deliver FAPE, is a change in placement.”).31          And although WCS

sent R.S. a number of letters regarding his absences, none of these

comes anywhere close to including the information required for

compliant prior written notice.       Compare NC Policies § 1504-1.4(b)

with (R. Exs. 63–66).

      WCS’s argument that R.S.’s parents had already disenrolled

him by enrolling him in in a home school is a closer question;

however, the court finds that WCS has failed to show that R.S. was

actually enrolled in a home school prior to Bryan’s March 6, 2014

disenrollment letter. The school’s only evidence of R.S.’s alleged

homeschooling is a document — admittedly entitled “Home School

Attendance Record” — on which Mother kept track of R.S.’s school

days beginning February 3, 2014.       (P. Ex. 105 at 1159.)    But Mother

strenuously denied ever enrolling R.S. in a home school prior to

his disenrollment from WCS, testifying that she was simply keeping


31
  WCS takes issue with R.S.’s reliance on Mastery on the manifestation
determination issue, arguing that the Mastery court “did not hold that
a unilateral disenrollment constituted a disciplinary removal that
required a manifestation determination.” (Doc. 60 at 21.) Since this
court found above that WCS did not disenroll R.S. “because of a violation
of a code of student conduct,” it need not look to Mastery for that
purpose.    Instead, the court merely agrees with Mastery on the
proposition that unilateral disenrollment constitutes a “change” in
“educational placement” under the IDEA. 762 F. Supp. 2d at 758. WCS
has offered no argument — nor can the court imagine one — that
disenrolling a child from school should not constitute a “change” in
“educational placement.” Id. at 759 (“[N]o change in placement seems
quite so serious nor as worthy of parental involvement and procedural
protections as the termination of placement in special education.”
(quoting Cronin v. Bd. of Educ. of E. Ramapo Cent. Sch. Dist., 689 F.
Supp. 197, 203 (S.D.N.Y. 1988)).

                                     48



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 48 of 60
track of the days R.S. was doing the work WCS was sending home.

(Tr. Vol. 11 at 2453–55.)          WCS regularly sent R.S.’s work home

through the end of February.        See id.; (P. Ex. 100).

      North Carolina requires a variety of actions on the part of

the parent or guardian before a child may be formally homeschooled

(P. Ex. 105 at 1162), and there is no evidence of Mother taking

any of these actions for R.S.             Instead, the evidence better

supports the conclusion that Mother was formally homeschooling

R.S.’s younger sibling for the 2013–2014 school year and used the

attendance charts she already had on hand to keep track of when

R.S. was doing his WCS work at home.        (Id. at 1160; Tr. Vol. 11 at

2453–55.)     The parents had previously notified the school that

they were interested in placing R.S. in “homebound instruction”

status, under which a North Carolina public school continues to

“provide instruction” for a student who is “unable to attend

school” (P. Ex. 181); this appears to be what the parents were

attempting for R.S. in early 2014.         (Tr. Vol. 11 at 2453–55; Tr.

Vol. 13 at 2897.)      Although R.S.’s case would be better had the

parents     actually   succeeded     in   placing   R.S.   in   “homebound

instruction” status by filling out the proper paperwork (R. Ex.

66), the court ultimately finds that the attendance document32 is


32
  Mother also testified that the attendance document in evidence was not
even filled out during the 2013–2014 school year; rather, it was a “clean
copy” she produced in July 2014 based on the “working copy” she kept
during the year. (Tr. Vol. 11 at 2455.) The document is in fact dated
“7/25/2014.” (Doc. 105.)

                                     49



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 49 of 60
insufficient evidence that R.S.’s parents formally enrolled him in

a home school prior to WCS’s March 6, 2014 decision to disenroll

him.

       As a result, the court finds that WCS violated the IDEA by

failing to provide prior written notice — in a manner compliant

with NC Policies § 1504-1.4(b) — of their decision to disenroll

R.S.

       G.   Whether WCS’s Procedural Violations of the IDEA
            Constitute a Denial of FAPE

       Having found three violations on the part of WCS — failure to

provide comparable services in the area of physical education;

failure to timely develop an IEP; and failure to provide prior

written notice of disenrollment — the court turns to whether these

violations constitute a denial of FAPE.33                    Under the IDEA, “a

violation of a procedural requirement of the IDEA (or one of its

implementing     regulations)         must        actually   interfere   with   the

                         { "pageset": "Sad
provision of a FAPE                      before the child and/or his parents



33
    Although   the IDEA    differentiates   between  “substantive”   and
“procedural” violations, it does not explain how courts are to classify
a given violation. 20 U.S.C. 1415(f)(3)(E); see A.K. ex rel. J.K. v.
Alexandria City Sch. Bd., 484 F.3d 672, 684 (4th Cir. 2009) (Gregory,
J., dissenting) (“There is no bright line distinguishing all the
‘procedural’   requirements   of  the   IDEA   from  its   ‘substantive’
requirements.”); Jon Romberg, The Means Justify the Ends: Structural Due
Process in Special Education Law, 48 Harv. J. on Legis. 415, 430 (2016)
(“[M]uch confusion remains about the difference between a procedural and
a substantive violation [of the IDEA].”). In the present case, while
the court assumes that WCS’s violations are procedural, it is immaterial
to the outcome as the court finds that those violations resulted in a
loss of educational opportunity for R.S.

                                             50



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 50 of 60
[are] entitled to reimbursement.”                  DiBuo, 309 F.3d at 190–91.         A

procedural violation must “impede[] the child’s right to a [FAPE],”

“significantly impede[] the parents’ opportunity to participate in

the decisionmaking process regarding the provision of a [FAPE],”

or “cause[] a deprivation of educational benefits” before it

amounts     to      an     actual         denial     of     FAPE.         20     U.S.C.

§ 1415(f)(3)(E)(ii).

      As to its failure to provide comparable services in the area

of physical education, WCS offers no argument why such a violation

should not constitute a denial of FAPE.34                    As to its failure to

timely    develop    an     IEP     for   R.S.,     WCS   argues     —   as   explained

previously — that the parents’ failure to cooperate in the IEP

process   relieves        it   of   liability       under   the     Fourth    Circuit’s

decision in MM.          To reiterate, the MM court affirmed the district

court’s conclusion that “it would be improper to hold [the] School

District liable for the procedural violation of failing to have

the IEP completed and signed, when that failure was the result of

[the parents’] lack of cooperation.”                303 F.3d at 535 (alterations

in original).

      To be sure, the record demonstrates that at several points

R.S.’s parents complicated, if not frustrated, the IEP development




34 WCS only argues that it did indeed provide comparable physical
education services. That argument is treated (and rejected) earlier in
this opinion.

                                            51



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 51 of 60
process.      But even if WCS felt hampered in its efforts to comply

with the mandates of the IDEA, the parents’ actions simply do not

rise to the level of relieving WCS of liability for failing to

develop an IEP for R.S.       Unlike in MM, where the parents “cancelled

a scheduled third [IEP] meeting” and ignored the schools’ request

that they provide “notification . . . when they were ready to

reconvene the IEP Team,” id. at 534, R.S.’s parents merely notified

WCS that their “attorney ha[d] a scheduling conflict” with the

third IEP meeting and that they “want[ed] him to attend.”              (P. Ex.

79 at 1007.)     There is no evidence that WCS attempted to reschedule

the IEP meeting, or — as the school district did in MM — asked the

parents to notify them when they wished to hold another IEP

meeting.      The parents had the right to include an attorney with

the IEP team at their discretion, and WCS does not explain why it

could not have worked with the parents and their attorney to find

a mutually agreeable meeting time.          See 34 C.F.R. § 300.321(a)(6)

(the LEA “must ensure” — “[a]t the discretion of the parent” —

“that the IEP Team for each child with a disability includes . . .

other    individuals    who    have    knowledge   or    special   expertise

regarding the child”); see also Ruth E. Ryder, Acting Dir., Office

of Special Educ. Programs, U.S. Dep’t of Educ., Letter to Andel,

67 IDELR 156 (2016) (noting that “a parent’s right to invite an

individual of his or her choosing” to an IEP meeting includes the

choice   to    have   “an   attorney   accompan[y]      the   parent   to   the

                                       52



   Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 52 of 60
meeting”).     In light of the lack of evidence that WCS seriously

attempted to hold further IEP meetings, the court is unconvinced

that WCS “ha[d its] hands tied” (Doc. 60 at 10) to such an extent

that it should not be held liable for its failure to timely develop

an IEP for R.S.35

      As to its failure to provide prior written notice of its

decision to disenroll R.S., WCS argues that the court should adopt

the SRO’s conclusion that WCS did not deny R.S. a FAPE through its

failure to provide prior written notice of disenrollment because

“[t]he Parents had clearly made the decision not to make [R.S.]

available to receive any educational opportunity or benefits that

WCS may have chosen to provide after December 2, 2013.”                (Doc. 55-

2 at 32.)    The court disagrees.     Although the parents did not take

the proper steps to place R.S. in “homebound instruction” status

at   WCS,    as   outlined     earlier     in    this       opinion,   Mother’s

uncontroverted     testimony    was   that      WCS   was    “still    supplying

[R.S.’s] homework” prior to the disenrollment and that she was

“utilizing the work that was being sent from [WCS]” to “keep [R.S.]

grade level appropriate.”        (Tr. Vol. 11 at 2453–54.)              Had WCS

provided prior written notice that it planned to disenroll R.S.,



35
  Furthermore, as the SRO points out, it is unclear why WCS waited so
long to begin holding IEP meetings. (Doc. 55-2 at 35.) Had the school
not delayed holding R.S.’s first IEP meeting until late October — over
two months into the school year — perhaps it would not have had such
difficulty attempting to squeeze all the necessary IEP meetings into the
few weeks remaining before the 90-day deadline.

                                      53



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 53 of 60
perhaps the parents would have followed up on their earlier

expressed    interest   in   formally    placing   R.S.   in   “homebound

instruction” status, see (Tr. Vol. 13 at 2897), or taken some other

action to keep him at WCS for the remainder of the school year.

Either way, Mother’s testimony is evidence that R.S. was still

receiving “educational benefits” from his enrollment at WCS in the

form of the schoolwork that WCS was sending home for him; WCS

“depriv[ed]” R.S. of those benefits by disenrolling him. 20 U.S.C.

§ 1415(f)(3)(E)(ii)(III).

     In   conclusion,   then,   the     court   finds   that   WCS’s   IDEA

violations “actually interfered with the provision of a FAPE” and

that WCS therefore owes R.S. compensatory education.           DiBuo, 309

F.3d at 190.

     H.     Award

     The IDEA directs district courts to “grant such relief as the

court determines is appropriate,” 20 U.S.C. § 1415(i)(2)(C)(iii)

— language that the Supreme Court has interpreted as “confer[ring]

broad discretion on the court.”    Burlington, 471 U.S. at 369.        This

relief most commonly takes the form of “parental reimbursement for

private placements” undertaken while a school was denying the child

a FAPE, M.S. ex rel. Simchick v. Fairfax Cty. Sch. Bd., 553 F.3d

315, 323 (4th Cir. 2009), or prospective “compensatory education”

to make up for “past deficien[cies]” on the part of the school,

Fort Bragg, 343 F.3d at 308; see also Mark C. Weber, Special

                                   54



   Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 54 of 60
Education Law and Litigation Treatise § 22.3(6) (4th ed. 2017)

(“Compensatory education may take the form of compensatory related

services.”).     “[C]ompensatory and punitive damages are generally

unavailable under the [IDEA].”         Sellers ex rel. Sellers v. Sch.

Bd. of Manassas, 141 F.3d 524, 528 (4th Cir. 1998).             Attorneys’

fees, meanwhile, “are available to prevailing parents as a matter

of course.”     Weber, supra, § 23:1; see 20 U.S.C. § 1415(i)(3)(B)

(authorizing “reasonable attorneys’ fees” awarded “to a prevailing

party who is the parent of a child with a disability”).

      The parties’ positions on the proper award in this case are

ambiguous.     WCS puts all its eggs in the basket of no liability,

and thus offers no argument as to how the court should determine

the appropriate remedy when it does make a finding of liability.

As for R.S., he states in one place that “the ALJ’s ruling

[awarding]    compensatory    education    should   be   reinstated,”      but

appears to urge elsewhere that the court “award . . . a monetary

amount consistent with private school tuition” so that the parents

can “recover[] . . . damages” for WCS’s denial of FAPE.36             (Doc.

61 at 20, 22.)     He also requests attorneys’ fees.


36
  Although R.S. alludes to a claim for “reimbursement” (Doc. 61 at 15–
19), he appears to use that term interchangeably with “compensatory
education” (id.). “Reimbursement” under the IDEA is normally understood
to refer to payments intended to cover the bill for private school
tuition or related services undertaken unilaterally by the parents in
the past. Weber, supra, § 22.3(4). “Compensatory education,” on the
other hand, refers to “educational services ordered by the court to be
provided prospectively.” Fort Bragg, 343 F.3d at 308. Since there is
no record evidence (or claim) that R.S.’s parents enrolled him in a

                                     55



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 55 of 60
     The ALJ’s award itself has some equivocal language, as the

ALJ first notes that R.S. “has asked for compensatory education

services in academic remediation” on a long list of topics, then

notes that R.S. “[a]lternatively” asked that the school “fund (not

reimburse, but directly fund) not less than three (3) hours per

day of private educational instruction and related services, in

areas   of     [R.S.’]   academic,   physical,     social   and   emotional

deficits” every weekday until R.S. achieves a high school diploma.

(Doc.   55-1    at   58–59.)    Then,     rather   than   explaining   which

“[a]lternative[]” he is awarding, the ALJ simply states that “[t]he

equitable remedy sought by Parents is approved.”            (Id. at 59.)

     To the extent R.S. wishes to “recover[] . . . damages” for

IDEA violations (Doc. 61 at 22), that remedy is unavailable under

the statute.     See Sellers, 141 F.3d at 528.       And to the extent his

wish for an award “consistent with private school tuition” could

be construed as funding a future placement at a private school

(Doc. 61 at 22), he has provided no indication of what private

school he wishes to attend, why the court should find placement at

that school appropriate, or what the cost of attendance might be.

This leaves his prayer that “the ALJ’s ruling of compensatory

education should be reinstated.”          (Id. at 20.)


private school or secured other related services privately after his
disenrollment from WCS, the court concludes that reimbursement is an
inappropriate remedy in this case. The court will therefore construe
R.S.’s arguments for “reimbursement” as arguments for “compensatory
education,” for which R.S. is eligible.

                                     56



   Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 56 of 60
      In the court’s view, the ALJ’s direct-funding award is both

administrable and appropriate in type to make up for WCS’s “past

deficient program.”       Fort Bragg, 343 F.3d at 308.         However, the

court finds the ALJ’s award inappropriate in amount as to its

extension of the direct-funding remedy “until [R.S.] graduates

from high school.”        (Doc. 55-1 at 59.)     R.S.’s (brief) argument

for such an expansive award period is that WCS’s decision to

disenroll him “resulted in several years of lost education” — the

idea being that R.S. would have remained at WCS until graduating

high school had he not been unilaterally disenrolled.37            (Doc. 61

at 21.) The court finds this speculation unsupported by the record

in this case.        There is no evidence that R.S. contested the

school’s disenrollment decision at the time it was made in an

attempt to remain at WCS, nor is there evidence that he ever re-

applied to WCS in any subsequent year or expressed any interest in

attending WCS again.        This is unsurprising, given the parents’

mounting frustration with WCS during the 2013–2014 school year.

Moreover,    there   is   no   evidence   that   R.S.   was   interested   in


37R.S. notes that the IDEA requires that a child “remain in the then-
current educational placement” pending resolution of his or her due
process complaint, unless the parents and school agree otherwise. 20
U.S.C. § 1415(j). Since R.S. was disenrolled from WCS long before he
initiated his due process complaint, this provision is inapplicable to
his case. To the extent R.S. means to argue that he would have initiated
his due process complaint earlier in order to take advantage of § 1415(j)
to stay at WCS had he received prior written notice, the court is
unconvinced — for the reasons discussed below — that R.S. or his parents
had any interest in him remaining at WCS in subsequent school years.


                                     57



     Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 57 of 60
attending any other traditional school after the 2013–2014 school

year, his mother’s testimony being that she decided to homeschool

him beginning in the 2014–2015 school year.          (Tr. Vol. 11 at 2451.)

Absent evidence to the contrary, the court presumes that R.S. could

have attended a local public school in the 2014–2015 school year

(and thereafter) had he wanted to do so, and that school would

have been required under the IDEA to provide him with a FAPE.

       As a result, the court finds that the appropriate term for

the direct-funding remedy described by the ALJ is a term tailored

to match the portions of the 2013–2014 school year in which R.S.

was denied rights under the IDEA.          As to the period between August

20, 2013, and November 17, 2013, R.S. is owed direct funding for

private educational instruction and/or related services equal to

the    number   of   hours   he   should   have   been   receiving   services

comparable to the APE called for in the PMSD IEP.           As to the period

beginning on November 17, 2013, and running through the balance of

the 2013–2014 school year, when WCS should have been implementing

a North Carolina IEP, R.S. is owed the full amount of direct

funding specified by the ALJ: not less than three hours of private

educational instruction and/or related services per school day.

While the parents are free to actually schedule the instruction

and/or services three hours each day, five days each week, as the

ALJ laid out, the court (like the SRO) sees no reason to bind them

to such a usage.       Instead, the parents are free to schedule the

                                      58



      Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 58 of 60
instruction and services at their convenience up to the total

hourly amount, provided that the instruction and services be

completed by the end of the 2019–2020 school year.              In accordance

with the ALJ’s directions, the parents may choose the providers of

the instruction and services, so long as the providers are properly

credentialed    or   licensed   and   their    rates   do   not   exceed    the

prevailing market rate for such instruction or services in the

community where the instruction or services are provided. Finally,

the parents are to be reimbursed for any travel costs reasonably

necessary to secure appropriate instruction and/or services.

     As to attorneys’ fees, the IDEA authorizes “reasonable” fee

awards “to a prevailing party who is the parent of a child with a

disability.” 20 U.S.C. § 1415(i)(3)(B). R.S. may pursue his claim

for attorneys’ fees through a separate motion that complies with

Local Rule 54.2.

III. CONCLUSION

     For the reasons stated,

     IT   IS   THEREFORE   ORDERED    that    R.S.’s   motion     for   summary

judgment is GRANTED and WCS’s motion for summary judgment is

DENIED.   WCS shall fund private educational instruction and/or

related services not less than the number of hours R.S. should

have received services comparable to APE between August 20, 2013,

and November 17, 2013, plus the number of hours equal to three

hours per school day between November 17, 2013, and the end of the

                                      59



   Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 59 of 60
2013–2014 school year.      The instruction and services shall be

completed by the end of the 2019–2020 school year.             The parents

may choose the providers of the instruction and services, so long

as the providers are properly credentialed or licensed and their

rates do not exceed the prevailing market rate for such instruction

or services in the community where the instruction or services are

provided. Finally, the parents are to be reimbursed for any travel

costs   reasonably   necessary   to    secure    appropriate   instruction

and/or services.



                                              /s/   Thomas D. Schroeder
                                           United States District Judge

March 4, 2019




                                      60



   Case 1:16-cv-00119-TDS-LPA Document 63 Filed 03/04/19 Page 60 of 60
